Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication has been issued in response to Applicant’s submitted claim language filed 11 June 2019.  Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/11/2019, 6/16/2019 & 8/7/2021 were filed along with and after the mailing date of the disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Dependent Claim 3 provides a limitation which states, “wherein asset requests are initially processed from hot asset storage in response to the hot asset storage comprises the requested asset”, where the word “comprises” may be grammatically incorrect.  Appropriate correction is required.  
Dependent Claim 10 provides a limitation which states, “wherein asset requests are initially processed from hot asset storage in response to the hot asset storage comprises the requested asset”, where the word “comprises” may be grammatically incorrect.  Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: “one or more provider nodes or peers, comprising hot asset storage and cold asset storage and configured to…”, “the one or more provider nodes configured to…”, “asset classification rules configured to…”, “ a parser configured to…”, “a plan creator configured to…”, “a logical plan creator configured to…” and “a physical plan creator configured to…”, at least within Claims 1, 2 & 4.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-16, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beadles et al (USPG Pub No. 20190332691A1; Beadles hereinafter) in view of Desmarais et al (USPG Pub No. 20210083872A1; Desmarais hereinafter).


a blockchain network (see pp. [0015]; e.g., the reference of Beadles involves blockchain technologies, and recites the use of a blockchain system, where the system includes receiving a request for access to the data in the blockchain in a data vault), comprising: 
a shared ledger (see pp. [0174]; e.g., utilizing one or more immutable ledgers), comprising: 
a blockchain, comprising assets (see pp. [0041]; e.g., the reference of Beadles teaches of a computing device application allowing a user to purchase various “crypto assets”, considered equivalent to Applicant’s “assets”); and 
one or more provider nodes or peers, comprising hot asset storage and cold asset storage (see pp. [0015]; e.g., Beadles teaches of the system providing access to a data vault including a registrar to register each of a plurality of second peers.  The data vault of an all-inclusive application/ platform includes a cold wallet and is configured to store the secret api keys for the registered second peers and data in a blockchain.  As stated within at least paragraph [0147], Beadles teaches of at least a “hot wallet” utilized for the storage of available cryptocurrencies in a user’s blockchain. Paragraph [0171] of Beadles teaches of at least a “cold wallet” for each user, including private API keys for engaging with merchants, for example).
The reference of Beadles does not appear to explicitly recite the limitations to, “receive, from a requester node or peer, an asset request to provide an asset, the asset comprising a key-value pair”, “determine if the asset request may be satisfied without accessing the blockchain”, “provide the asset to the requester node or peer from hot 
The reference of Desmarais recites the limitations to, “receive, from a requester node or peer, an asset request to provide an asset, the asset comprising a key-value pair” (see pp. [0131-0133], [0256]; e.g., the reference of Desmarais serves as an enhancement to the teachings of the Beadles reference, and provides the generation of a “private/public key pair”, reading on Applicant’s “key-value pair”, which belongs to a user and is stored in the cold storage wallet on a cold storage device.  A “key pair” is used for every transaction executed on the blockchain, ensuring that only the owner of an account can move blockchain assets out of the account); 
“determine if the asset request may be satisfied without accessing the blockchain” (see pp. [0174]; e.g., the reference of Desmarais teaches of the system allowing the use to hold cryptocurrencies {i.e. digital assets} in and trade cryptocurrencies from a cold storage wallet {i.e. an offline wallet} on a cold storage device, thus, the system can access digital assets which are stored without accessing the blockchain as the digital assets can be found on the cold storage device); 
“provide the asset to the requester node or peer from hot asset storage in response to the one or more provider nodes or peers determines the asset request may be satisfied without accessing the blockchain” (see pp. [0165-0167]; e.g., the reference of Desmarais teaches of a process in which a user, operating on a system provider 
“in response to the one or more provider nodes or peers determines the asset request cannot be satisfied without accessing the blockchain: utilize a pointer in cold asset storage to obtain the requested asset from the blockchain” (see pp. [0174]; e.g., the reference of Desmarais teaches of the system allowing the use to hold cryptocurrencies {i.e. digital assets} in and trade cryptocurrencies from a cold storage wallet {i.e. an offline wallet} on a cold storage device, thus, the system can access digital assets which are stored without accessing the blockchain.  As stated, the user can use the system to trade user currencies without having to transfer the asset from the cold storage wallet to an online wallet {i.e. hot storage wallet} that is controlled by an exchange platform, thus, the system allows the user to have full control of the coins without security risks associated with a hot/online wallet.  As stated within previous rationale, at least paragraphs [0131-0133] & [0256] teach of the generation of a “private/public key pair”, reading on Applicant’s “key-value pair”, which belongs to a user and is stored in the cold storage wallet on a cold storage device.  A “key pair” is used for every transaction executed on the blockchain, ensuring that only the owner of an account can move blockchain assets out of the account). 

As for Claim 2, Beadles teaches, wherein the hot asset storage stores a subset of assets from the blockchain (see pp. [0147]; e.g., Beadles teaches of at least a “hot wallet” utilized for the storage of available cryptocurrencies in a user’s blockchain, equivalent to a subset of assets from the blockchain), wherein the cold asset storage does not store assets but stores pointers to all assets, wherein the one or more provider nodes utilize the pointer in cold asset storage to obtain the requested asset from the blockchain (see pp. [0171]; e.g., Beadles teaches of at least a “cold wallet” for each user, including private API keys for engaging with merchants, for example.  Earlier text of paragraph [0015] teaches of generating a secret “application programming interface (api) key” for each registered second peer, where the secret api key is unique for each registered second peer, and is linked to a first peer, as a secret api key is considered equivalent to Applicant’s pointer.  The data vault of an all-inclusive application/platform includes a cold wallet and is configured to store the secret api keys for the registered 
obtain a pointer that corresponds to the requested asset from the cold asset storage (see pp. [0015], [0137]; e.g., the secret api key is unique for each registered second peer, and is linked to a first peer, as a secret api key is considered equivalent to Applicant’s pointer. Paragraph [0137] teaches of the utilization of the secret api keys, allowing subscription-based merchants use for access and/or payment, reading on Applicant’s use of a pointer to obtain a requested asset from a blockchain); 
request an asset at the pointer location from the blockchain (see pp. [0078]; e.g., Beadles teaches of the application allowing the user to track assets, and send/receive payments in any desired cryptocurrency format. Paragraph [0099] describes a process in which a first user can request payment from a second user having at least a “hot wallet” containing funds, reading on Applicant’s claimed limitation, as a request has been issued for an asset); 
obtain the requested asset from the blockchain (see pp. [0099]; e.g., Paragraph [0099] describes a process in which one or more request for payment from a second user having at least a “hot wallet” containing funds can be satisfied and sent to a first user that issued the request, reading on Applicant’s claimed limitation, as the requested asset is provided for payment until the funds are exhausted); and 
provide the asset to the requester node or peer (see pp. [0099]; e.g., Paragraph [0099] describes a process in which one or more request for payment from a second 
As for Claim 3, Beadles teaches, 
wherein asset requests are processed using one of hot asset storage or cold asset storage (see pp. [0077-0078]; e.g., the reference of Beadles teaches of providing all-inclusive application/platforms including a data vault includes a cold wallet for proper storage of cryptocurrencies, and a hot wallet for instant remunerations, as well as unique payment operability for subscription payments and installment plans), 
wherein asset requests are initially processed from hot asset storage in response to the hot asset storage comprises the requested asset (see pp. [0078-0079]; e.g., the reference of Beadles teaches of applications tracking assets and allowing users to send/receive payments in any desired cryptocurrency format and/or fiat currency, where the one or more of an application includes a “hot wallet”, considered equivalent to Applicant’s “hot asset storage”, as transactions are being processed for requested assets). 
As for Claim 6, Beadles teaches of the exchange of digital assets between cold and hot storages on a blockchain network.

Desmarais teaches, “wherein the one or more provider nodes or peers defines or configures one or more of the asset classification rules in response to one or more of: 
an asset is recorded to the shared ledger; a regular interval; a new chaincode is deployed to, or removed from, a provider node or peer; and a node or peer is started and the world state is calculated” (see pp. [0064-0065], [0294-0295]; e.g., Desmarais teaches of utilizing a distributed ledger network for storing Blockchain assets, where one or more of a plurality of “smart contracts” is utilized to facilitate the exchange of money, content, property, shares, or anything of value {i.e. digital assets recorded to a distributed ledger}, considered equivalent to Applicant’s “asset classification rules”). 
The combined references of Beadles and Desmarais are considered analogous art for being within the same field of endeavor, which is methods for making secure blockchain transactions.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the use of key-value pairs for the determination of requested assets from a hot or cold storage, as taught by Desmarais, with the method of Beadles, in order to make secure blockchain transactions, while allowing current or future compliance requirements and various policies. (Desmarais; [0012])


As for Claim 7, Beadles teaches of the exchange of digital assets between cold and hot storages on a blockchain network.
The reference of Beadles does not appear to recite the limitation of, “wherein the one or more provider nodes or peers combine asset classification rules for all provider nodes or peers that access the same shared ledger, wherein in response to any provider node or peer classifies an asset as hot, the asset is maintained in hot asset storage for all provider nodes or peers, wherein in response to no provider node or peer classifies an asset as hot, the asset is removed from hot asset storage and is accessed through cold asset storage”.
Desmarais teaches, “wherein the one or more provider nodes or peers combine asset classification rules for all provider nodes or peers that access the same shared ledger (see pp. [0284-0286]; e.g., the reference of Desmarais teaches of merging partially signed transactions by the one or more system provider servers that receives them from one or more terminals, and its own signature, so that the merged partially signed transactions can be locally verified prior to broadcast on the blockchain, 
wherein in response to any provider node or peer classifies an asset as hot, the asset is maintained in hot asset storage for all provider nodes or peers, wherein in response to no provider node or peer classifies an asset as hot, the asset is removed from hot asset storage and is accessed through cold asset storage” (see pp. [0181]; e.g., the reference of Desmarais teaches of a user entering a client-terminal into a “secure mode” {i.e. cold storage mode/offline mode”} once the user wants to stop performance of trading, allowing for the access of data on the cold storage device.  
The combined references of Beadles and Desmarais are considered analogous art for being within the same field of endeavor, which is methods for making secure blockchain transactions.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the use of key-value pairs for the determination of requested assets from a hot or cold storage, as taught by Desmarais, with the method of Beadles, in order to make secure blockchain transactions, while allowing current or future compliance requirements and various policies. (Desmarais; [0012])

Claims 8-10, 13 & 14 amount to a method performed by the system of Claims 1-3, 6 & 7, respectively.  Accordingly, Claims 8-10, 13 & 14 are rejected for substantially the same reasons as presented above for Claims 1-3, 6 & 7 and based on the references’ disclosure of the necessary supporting hardware and software (Beadles; see Fig. 13; see pp. [0200-0204]; e.g., method for implementation integrating hardware and software components).
Claims 15-16, 19 & 20 amount to a method performed by the non-transitory computer readable medium comprising instructions for execution of Claims 1, 2, 6 & 7, respectively.  Accordingly, Claims 15-16, 19 & 20 are rejected for substantially the same see pp. [0200-0204]; e.g., method for implementation integrating hardware and software components).
Claims 4, 11 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beadles et al (USPG Pub No. 20190332691A1; Beadles hereinafter) in view of Desmarais et al (USPG Pub No. 20210083872A1; Desmarais hereinafter) further in view of Winklevoss et al (US Patent No. 10,269,009B1; Winklevoss hereinafter).

As for Claim 4, Beadles teaches of the exchange of digital assets between cold and hot storages on a blockchain network, and Desmarais teaches of making secure blockchain transactions. 
The combined references of Beadles and Desmarais are considered analogous art for being within the same field of endeavor, which is methods for making secure blockchain transactions.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the use of key-value pairs for the determination of requested assets from a hot or cold storage, as taught by Desmarais, with the method of Beadles, in order to make secure blockchain transactions, while allowing current or future compliance requirements and various policies. (Desmarais; [0012])

Winklevoss teaches, “wherein the one or more provider nodes or peers further comprises asset classification rules configured to: 
determine which assets should be stored in hot asset storage or cold asset storage” (see col. 27, lines 30-67; col. 28, lines 1-2; e.g., the reference of Winklevoss serves as an enhancement to the combined teachings of Beadles and Desmarais by teaching of utilizing at least a “hot wallet liquidity module” of an “Exchange Digital Asset Storage Structure”, which may analyze and predict the amount of assets per wallet and/or during a time period required to meet anticipated need and may also initiate transfers of assets to or from hot wallets to maintain desired levels, reading on Applicant’s claimed limitation); 
“determine if an asset is obtained through hot or cold asset storage” (see col. 27, lines 30-67; col. 28, lines 1-2; e.g., the reference of Winklevoss teaches of an exchange designating one or more wallets for receiving incoming digital assets only, and may be destroyed after the received assets are transferred to one or more other wallets, reading on Applicant’s claimed limitation, as the one or more wallets are considered “hot asset storage” for receiving incoming digital assets through an exchange); 

“report the status in response to the asset request” (see col. 68, lines 9-23; e.g., the cited portions of Winklevoss provide teachings of utilizing an “automatic transaction system”, which may transmit one or more notifications of performed transactions to one or more devices.  As stated within earlier text of column 23, lines 52-67 through column 24, lines 1-16, electronic notifications are provided, for a plurality of events within the exchange computer system, such as a notification for when a fiat account is funded for use, or a notification that funds are received from a user electronic device {i.e. hot wallet/ cold wallet of a cold storage device} operatively connected to the exchange.  The display of amounts of funds in an account or a data ledger of the user is considered a way of reporting the status of one or more accounts designated as “hot”/cold” within the exchange computer system). 

Claim 11 amounts to a method comprising instructions that, when executed by one or more processors, performs the system of Claim 4.  Accordingly, Claim 11 is rejected for substantially the same reasons as presented above for Claim 4, and based on the references’ disclosure of the necessary supporting hardware and software (Beadles; see Fig. 13; see pp. [0200-0204]; e.g., method for implementation integrating hardware and software components).

Claim 17 amounts to a non-transitory computer readable medium comprising instructions that, when executed by one or more processors, performs the method performed by the system of Claim 4.  Accordingly, Claim 17 is rejected for substantially the same reasons as presented above for Claim 4 and based on the references’ disclosure of the necessary supporting hardware and software (Beadles; see Fig. 13; see pp. [0200-0204]; e.g., method for implementation integrating hardware and software components).


Claims 5, 12 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beadles et al (USPG Pub No. 20190332691A1; Beadles hereinafter) in view of Desmarais et al (USPG Pub No. 20210083872A1; Desmarais hereinafter) further in view of Winklevoss et al (US Patent No. 10,269,009B1; Winklevoss hereinafter) yet, in further view of Christie et al (USPG Pub No. 20170244987A1; Christie hereinafter).

As for Claim 5, Beadles teaches of the exchange of digital assets between cold and hot storages on a blockchain network, Desmarais teaches of making secure blockchain transactions, and Winklevoss provides the utilization of exchanges for determining digital assets within hot and/or cold storages. 
The combined references of Beadles, Desmarais and Winklevoss are considered analogous art for being within the same field of endeavor, which is methods for making secure blockchain transactions and utilizing exchanges for converting to, from, and between digital assets.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of location and distribution of digital assets within hot or cold storage, as taught by Winklevoss, with the methods of Desmarais and Beadles, in order to provide 
The references of Beadle, Desmarais, and Winklevoss do not appear to recite the limitations of, “wherein in response to no asset classification rules are specified for a first asset, the first asset is initially stored in the hot asset storage, wherein in response to infrequent access of the first asset, the asset classification rules migrate the first asset to cold asset storage”.
The reference of Christie teaches, “wherein in response to no asset classification rules are specified for a first asset, the first asset is initially stored in the hot asset storage, wherein in response to infrequent access of the first asset, the asset classification rules migrate the first asset to cold asset storage” (see pp. [0098]; e.g., the reference of Christie serves as an enhancement to the combined teachings of Beadles, Desmarais and Winklevoss by providing decision logic concerning the accessing of content between resources, where, at least within paragraph [0098], Christie discusses the operation of decision logic or optimizing an encoding service.  Continual monitoring of characteristics of one or more processing node allows for a storage service to store media asset in order to meet the “desired service level agreement (SLA)” between a video solution provider and one or more video content providers.  By monitoring the one or more processing nodes, “...the video solution provider is able to detect if some assets are not accessed or only infrequently accessed (according to predetermined access criteria), often referred to as " cold" data in the art. This enables the video solution provider to move these assets to one or more alternative processing node that provides a storage service at a lower financial cost due to being designed for infrequent access to data”.  In this teaching, which apparently reads on Applicant’s claimed limitation, assets {i.e. first asset} are labeled as “cold” data if considered infrequently accessed by at least a “video solution provider and according to conditions met/not met by the desired “SLA” {i.e. asset classification rules}, where the “cold” data is then moved {i.e. migrated} to one or more alternate processing nodes designed for infrequent access to data at a lower financial cost, in the equivalent fashion of moving data to a cold storage device). 
The combined references of Beadles, Desmarais, Winklevoss and Christie are considered analogous art for being within the same field of endeavor, which is methods for making secure blockchain transactions and utilizing exchanges for converting to, from, and between digital assets.  The Christie reference is not analogous art, but provides logic for the detection of frequent/infrequent access of assets according to predetermined access criteria which can be utilized within a storage service. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the use of key-value pairs for the determination of requested assets from a hot or cold storage, as taught by Christie, with the methods of Wiinklevoss, Desmarais and  Beadles, in order to optimize an encoding service specifying a required availability, which may also apply to other service level requirements, and be advantageous with respect to a storage service. (Desmarais; [0012])
see pp. [0200-0204]; e.g., method for implementation integrating hardware and software components).

Claim 18 amounts to a non-transitory computer readable medium comprising instructions that, when executed by one or more processors, performs the steps of the system of Claim 5.  Accordingly, Claim 18 is rejected for substantially the same reasons as presented above for Claim 5 and based on the references’ disclosure of the necessary supporting hardware and software (Beadles; see Fig. 13; see pp. [0200-0204]; e.g., method for implementation integrating hardware and software components).


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Mutter et al (USPG Pub No. 20190303921A1) teaches systems and methods for peer-to-peer transmission of digital assets.
**Ettensohn et al (USPG Pub No. 20190356484A1) teaches a device for off-line storage and usage of digital assets.
**Hyuga et al (USPG Pub No. 20190378119A1) teaches a wallet device for cryptocurrency and method of signature for the use thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								9/24/2021